SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Patricia LeCluse, pro se, appeals the district court’s dismissal of her complaint against the Department of Social Services/Human Resources Administration of the City of New York (“DSS”) (Block, J.). We affirm for substantially the reasons stated in Judge Block’s Memorandum and Order. See Patricia LeCluse v. Department of Soc. Sevs., 99-CV-7862 (E.D.N.Y. Jan. 17, 2001).